Exhibit 4.1 ASTA FUNDING, INC. and AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, as Rights Agent RIGHTS AGREEMENT Dated as of May 5, 2017 TABLE OF CONTENTS Page Section 1. Certain Definitions 1 Section 2. Appointment of Rights Agent 8 Section 3. Issue of Right Certificates 9 Section 4. Form of Right Certificates 10 Section 5. Countersignature and Registration 11 Section 6. Transfer, Split Up, Combination and Exchange of Right Certificates; Mutilated, Destroyed, Lost or Stolen Right Certificates; Uncertificated Rights 12 Section 7. Exercise of Rights, Purchase Price; Expiration Date of Rights 13 Section 8. Cancellation and Destruction of Right Certificates 14 Section 9. Availability of Shares of Preferred Stock 15 Section 10. Preferred Stock Record Date 16 Section 11. Adjustment of Purchase Price, Number and Kind of Shares and Number of Rights 16 Section 12. Certificate of Adjusted Purchase Price or Number of Shares 24 Section 13. Consolidation, Merger or Sale or Transfer of Assets or Earning Power 24 Section 14. Fractional Rights and Fractional Shares 28 Section 15. Rights of Action 29 Section 16. Agreement of Right Holders 29 Section 17. Right Certificate Holder Not Deemed a Stockholder 30 Section 18. Concerning the Rights Agent 30 Section 19. Merger or Consolidation or Change of Name of Rights Agent 32 Section 20. Duties of Rights Agent 32 Section 21. Change of Rights Agent 35 Section 22. Issuance of New Right Certificates 36 i Section 23. Redemption 36 Section 24. Exchange 37 Section 25. Notice of Certain Events 38 Section 26. Notices 39 Section 27. Supplements and Amendments 40 Section 28. Successors 40 Section 29. Benefits of this Agreement 40 Section 30. Determinations and Actions by the Board of Directors 41 Section 31. Severability 41 Section 32. Governing Law 41 Section 33. Counterparts 41 Section 34. Descriptive Headings 41 Section 35. Force Majeure 41 ii RIGHTS AGREEMENT Rights Agreement, dated as of May 5, 2017 ("Agreement"), between Asta Funding, Inc., a Delaware corporation (the "Company"), and American Stock Transfer & Trust Company, LLC, as Rights Agent (the "Rights Agent"). The Board of Directors of the Company has adopted resolutions creating a series of preferred stock designated as "Series A Junior Participating Preferred Stock" and authorized and declared a dividend of one preferred share purchase right (a "Right") for each share of Common Stock (as hereinafter defined) outstanding as of the Close of Business (as defined below) on May 15, 2017 (the "Record Date"), each Right initially representing the right to purchase one one-thousandth (subject to adjustment) of a share of Preferred Stock (as hereinafter defined), upon the terms and subject to the conditions herein set forth, and has further authorized and directed the issuance of one Right (subject to adjustment as provided herein) with respect to each share of Common Stock that shall become outstanding between the Record Date and the earlier of the Distribution Date and the Expiration Date (as such terms are hereinafter defined); provided , however , that Rights may be issued with respect to shares of Common Stock that shall become outstanding after the Distribution Date and prior to the Expiration Date in accordance with Section 22. Accordingly, in consideration of the premises and the mutual agreements herein set forth, the parties hereby agree as follows: Section 1.
